Title: To George Washington from Nathaniel Shaw, 20 August 1780
From: Shaw, Nathaniel
To: Washington, George


					
						New London [Conn.]Augt 20 1780 Sunday 9 OClock P.M.
						Sir
					
					The British Fleet consisting of Sixteen Sail, came to sail from Gardiners Island Yesterday & stood for Rhode Island with a fair Wind & must have got their by the next morning—at the Same time Six Ships got under way & stood up Sound, and have returned & anchored again of[f] Plumb Island. We have sent a boat over to the Island to gain Intilligenc & shall expect her return to morrow morning. I am with the greatest respect Sir Your Humle Servt
					
						Nathl Shaw
					
					
						P.S. those Ships that are now att Plumb Island I Suppose were Those that Came from N. York.
						
							N.S.
						
					
				